   0:20-cv-02432-HMH-PJG            Date Filed 09/03/20      Entry Number 9        Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA

De Jour Peterson,                                )            C/A No. 0:20-2432-HMH
                                                 )
                              Petitioner,        )
                                                 )
       v.                                        )                     ORDER
                                                 )
Warden Phelps,                                   )
                                                 )
                              Respondent.        )
                                                 )

       Plaintiff De Jour Peterson, a self-represented federal prisoner, filed this habeas corpus

action. By order dated July 1, 2020, Plaintiff was provided an opportunity to submit the documents

necessary to bring the case into proper form for evaluation and possible service of process. (ECF

No. 5.) Plaintiff was warned that failure to provide the necessary information within a specific

time period would subject the case to dismissal. Plaintiff did not respond to the Order and the time

for response has lapsed. Plaintiff has failed to prosecute this case and has failed to comply with

an order of this Court. Therefore, the case is dismissed without prejudice pursuant to Rule 41 of

the Federal Rules of Civil Procedure. See Link v. Wabash R.R. Co., 370 U.S. 626 (1962).

       IT IS SO ORDERED.


                                                             s/Henry M. Herlong, Jr.
                                                             Senior United States District Judge

September 3, 2020
Greenville, South Carolina


                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within the time period set

forth under Rules 3 and 4 of the Federal Rules of Appellate Procedure.



                                            Page 1 of 1
